DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
16891260, filed 06/03/2020 claims foreign priority to 2019-108228, filed 06/10/2019.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 06/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0177985) in view of Muto (US 2010/0079800).
Regarding claim 1, Hayashi discloses printing apparatus (fig. 1 item 200, printer) comprising: 
one or more memories (fig. 1 item 224, memory); and 
one or more processors (fig. 1 item 222, CPU) that execute a set of instructions to (CPU 222 executes various processes according to the programs 226 stored in the memory 224, [0042]): 
receive from an external apparatus (fig. 1 item 100, PC) one or more print jobs with which user identification information is associated (PC 100 requests one print job in which username is identification information used to identify the user operating the PC from which the request was received, [0043]); 
save in the one or more memories (fig. 1 item 224, memory) the received print jobs in association with the user identification information (job table 228 located in the memory 224 stores job IDs, usernames, filenames, and personal identification number (PIN) codes, [0043]); 
perform a user authentication by using inputted user identification information (inputted personal identification number (PIN) code is used for system to determine whether it matches the PIN code stored in the job table 228, [0043]); and 
execute the print jobs associated with the inputted user identification information, in accordance with success of the user authentication (when user inputs personal identification number (PIN) code, system determines that personal identification number (PIN) code matches the PIN code stored in the job table 228 and allows the print data ie three jobs that are currently store in the job table 228 to be printed, [0043]), 
Hayashi does not specifically disclose concept of wherein the print jobs to be executed are decided so that a total number of pages to be outputted does not exceed an upper limit number.
However, Muto specifically teaches concept of wherein the print jobs to be executed are decided so that a total number of pages to be outputted does not exceed an upper limit number (system determines to execute print jobs so that the number of counted, printable pages referring to the upper limit of the amount that can be formed for each corresponding ID 6002 are printed, [0046, [0064]-[0068]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of wherein the print jobs to be executed are decided so that a total number of pages to be outputted does not exceed an upper limit number of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])

Regarding claim 2, Hayashi discloses printing apparatus (fig. 1 item 200, printer), wherein 
the saved print jobs are sequentially focused on from a first print job associated with the user identification information (job table 228 stores job IDs, usernames, filenames, and personal identification number (PIN) codes whereby first job ID from plurality of job IDs stored is unique identification information used to identify a job generated in response to a request from a PC, [0043]), 
Hayashi does not specifically disclose concept of a number of pages to be outputted by execution of the focused print jobs is accumulated, and if the accumulated number of pages does not exceed the upper limit number, the focused print jobs are added to print jobs to be executed.
However, Muto specifically teaches concept of pages to be outputted by execution of the focused print jobs is accumulated (count the number of pages to be printed for the print jobs, [0046]), and if the accumulated number of pages does not exceed the upper limit number, the focused print jobs are added to print jobs to be executed (transmit print jobs to print when system counting the number of pages for printing, [0046]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of pages to be outputted by execution of the focused print jobs is accumulated, and if the accumulated number of pages does not exceed the upper limit number, the focused print jobs are added to print jobs to be executed of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])

Regarding claim 3, Hayashi discloses printing apparatus (fig. 1 item 200, printer), wherein 

However, Muto specifically teaches concept of if the accumulated number of pages exceeds the upper limit number, the print jobs added thus far are made to be print jobs to be executed (when the counts on the printable pages reaches an upper limit for the print jobs, print jobs, [0063]-[0064]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of if the accumulated number of pages exceeds the upper limit number, the print jobs added thus far are made to be print jobs to be executed of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])

Regarding claim 4, Hayashi discloses printing apparatus (fig. 1 item 200, printer), wherein 
Hayashi does not specifically disclose concept of if the accumulated number of pages exceeds the upper limit number, print jobs that have not yet been focused on among the saved print jobs associated with the user identification information are focused, and 
if the saved print jobs associated with the user identification information have all been focused on, the print jobs added thus far are made to be print jobs to be executed.
(when the counts on the printable pages reaches an upper limit for the print jobs, print jobs of remaining pages that can be printed, [0063]-[0064]), and 
if the saved print jobs associated with the user identification information have all been focused on, the print jobs added thus far are made to be print jobs to be executed (when the saved print job associated with user identification are to be printed, transmit print jobs to print when system counting the number of pages for printing for the print jobs, [0046]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of if the accumulated number of pages exceeds the upper limit number, print jobs that have not yet been focused on among the saved print jobs associated with the user identification information are focused, and if the saved print jobs associated with the user identification information have all been focused on, the print jobs added thus far are made to be print jobs to be executed of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])

Regarding claim 5, Hayashi discloses printing apparatus (fig. 1 item 200, printer) comprising: 
one or more memories (fig. 1 item 224, memory); and 
(fig. 1 item 222, CPU) that execute a set of instructions to (CPU 222 executes various processes according to the programs 226 stored in the memory 224, [0042]):
receive from an external apparatus (fig. 1 item 100, PC) one or more print jobs with which user identification information is associated (PC 100 requests one print job in which username is identification information used to identify the user operating the PC from which the request was received, [0043]); 
save in the one or more memories (fig. 1 item 224, memory) the received print jobs in association with the user identification information (job table 228 located in the memory 224 stores job IDs, usernames, filenames, and personal identification number (PIN) codes, [0043]);
perform a user authentication by using inputted user identification information (inputted personal identification number (PIN) code is used for system to determine whether it matches the PIN code stored in the job table 228, [0043]); and 
execute the print jobs associated with the inputted user identification information, in accordance with success of the user authentication (when user inputs personal identification number (PIN) code, system determines that personal identification number (PIN) code matches the PIN code stored in the job table 228 and allows the print data ie three jobs that are currently store in the job table 228 to be printed, [0043]), 

However, Muto specifically teaches concept of wherein the print jobs that are to be executed are decided from among the saved print jobs so that a set upper limit number of jobs is not exceeded (system determines to execute print job from plurality of print jobs stored so that the number of job printed is one such that the execution of any more print jobs is prohibited, [0046, [0064]-[0068]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of wherein the print jobs that are to be executed are decided from among the saved print jobs so that a set upper limit number of jobs is not exceeded of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])

Regarding claim 6, Hayashi discloses printing apparatus (fig. 1 item 200, printer), wherein the following is further executed: 
in a case where the print jobs to be executed do not include every saved print job that is associated with the user identification information, a warning screen is displayed (fig. 6, when user selects one job from the plurality of jobs saved to print instead of all job saved associated to user identification, system displays pin code entry screen for user to input pin, [0094]-[0099]).

Regarding claim 7, Hayashi discloses control method for a printing apparatus (fig. 1 item 200, printer), the control method comprising: 
receiving from an external apparatus one or more print jobs with which user identification information is associated (PC 100 requests one print job in which username is identification information used to identify the user operating the PC from which the request was received, [0043]); 
saving in a memory (fig. 1 item 224, memory) the received print jobs in association with the user identification information (job table 228 located in the memory 224 stores job IDs, usernames, filenames, and personal identification number (PIN) codes, [0043]); 
performing a user authentication by using inputted user identification information (inputted personal identification number (PIN) code is used for system to determine whether it matches the PIN code stored in the job table 228, [0043]); and 
executing the print jobs associated with the inputted user identification information, in accordance with success of the user authentication (when user inputs personal identification number (PIN) code, system determines that personal identification number (PIN) code matches the PIN code stored in the job table 228 and allows the print data ie three jobs that are currently store in the job table 228 to be printed, [0043]); 
Hayashi does not specifically disclose concept of wherein the print jobs to be executed are decided so that a total number of pages to be outputted does not exceed an upper limit number.
 wherein the print jobs to be executed are decided so that a total number of pages to be outputted does not exceed an upper limit number (system determines to execute print jobs so that the number of counted, printable pages referring to the upper limit of the amount that can be formed for each corresponding ID 6002 are printed, [0046, [0064]-[0068])..
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of wherein the print jobs to be executed are decided so that a total number of pages to be outputted does not exceed an upper limit number of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])

Regarding claim 8, Hayashi discloses control method for a printing apparatus (fig. 1 item 200, printer), the control method comprising: 
receiving from an external apparatus (fig. 1 item 100, PC) one or more print jobs with which user identification information is associated (PC 100 requests one print job in which username is identification information used to identify the user operating the PC from which the request was received, [0043]); 
saving in a memory the received print jobs in association with the user identification information (job table 228 located in the memory 224 stores job IDs, usernames, filenames, and personal identification number (PIN) codes, [0043]); 
performing a user authentication by using inputted user identification information (inputted personal identification number (PIN) code is used for system to determine whether it matches the PIN code stored in the job table 228, [0043]); and 
executing the print jobs associated with the inputted user identification information, in accordance with success of the user authentication (when user inputs personal identification number (PIN) code, system determines that personal identification number (PIN) code matches the PIN code stored in the job table 228 and allows the print data ie three jobs that are currently store in the job table 228 to be printed, [0043]); 
Hayashi does not specifically disclose concept of wherein the print jobs to be executed are decided from among the saved print jobs so that a set upper limit number of jobs is not exceeded.
However, Muto specifically teaches concept of wherein the print jobs to be executed are decided from among the saved print jobs so that a set upper limit number of jobs is not exceeded (system determines to execute print job from plurality of print jobs stored so that the number of job printed is one such that the execution of any more print jobs is prohibited, [0046, [0064]-[0068]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of wherein the print jobs to be executed are decided from among the saved print jobs so that a set upper limit number of jobs is not exceeded of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])

Regarding claim 9, Hayashi discloses non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for a printing apparatus (CPU 222 executes various processes according to the programs 226 stored in the non-transitory computer readable storage medium memory 224, [0042]), the control method comprising: 
receiving from an external apparatus (fig. 1 item 100, PC) one or more print jobs with which user identification information is associated (PC 100 requests one print job in which username is identification information used to identify the user operating the PC from which the request was received, [0043]); 
saving in a memory (fig. 1 item 224, memory) the received print jobs in association with the user identification information (job table 228 located in the memory 224 stores job IDs, usernames, filenames, and personal identification number (PIN) codes, [0043]); 
performing a user authentication by using inputted user identification information (inputted personal identification number (PIN) code is used for system to determine whether it matches the PIN code stored in the job table 228, [0043]); and 
executing the print jobs associated with the inputted user identification information, in accordance with success of the user authentication (when user inputs personal identification number (PIN) code, system determines that personal identification number (PIN) code matches the PIN code stored in the job table 228 and allows the print data ie three jobs that are currently store in the job table 228 to be printed, [0043]); 

However, Muto specifically teaches concept of wherein the print jobs to be executed are decided so that a total number of pages to be outputted does not exceed an upper limit number (system determines to execute print jobs so that the number of counted, printable pages referring to the upper limit of the amount that can be formed for each corresponding ID 6002 are printed, [0046, [0064]-[0068]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of wherein the print jobs to be executed are decided so that a total number of pages to be outputted does not exceed an upper limit number of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])

Regarding claim 10, Hayashi discloses non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for a printing apparatus (fig. 1 item 200, printer), the control method comprising (CPU 222 executes various processes according to the programs 226 stored in the non-transitory computer readable storage medium memory 224, [0042]): 
receiving from an external apparatus (fig. 1 item 100, PC) one or more print jobs with which user identification information is associated (PC 100 requests one print job in which username is identification information used to identify the user operating the PC from which the request was received, [0043]); 
saving in a memory (fig. 1 item 224, memory) the received print jobs in association with the user identification information (job table 228 located in the memory 224 stores job IDs, usernames, filenames, and personal identification number (PIN) codes, [0043]); 
performing a user authentication by using inputted user identification information (inputted personal identification number (PIN) code is used for system to determine whether it matches the PIN code stored in the job table 228, [0043]); and 
executing the print jobs associated with the inputted user identification information, in accordance with success of the user authentication (when user inputs personal identification number (PIN) code, system determines that personal identification number (PIN) code matches the PIN code stored in the job table 228 and allows the print data ie three jobs that are currently store in the job table 228 to be printed, [0043]); 
Hayashi does not specifically disclose concept of wherein the print jobs to be executed are decided from among the saved print jobs so that a set an upper limit number of jobs is not exceeded.
However, Muto specifically teaches concept of wherein the print jobs to be executed are decided from among the saved print jobs so that a set an upper limit number of jobs is not exceeded (system determines to execute print job from plurality of print jobs stored so that the number of job printed is one such that the execution of any more print jobs is prohibited, [0046, [0064]-[0068])..
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hayashi with concept of wherein the print jobs to be executed are decided from among the saved print jobs so that a set an upper limit number of jobs is not exceeded of Muto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the management of the amount of pages printed, (Muto, [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677